Citation Nr: 1113649	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar strain.

2.  Entitlement to a rating in excess of 10 percent for epicondylitis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1999.

These issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part continued 10 percent ratings for lumbar strain and epicondylitis of the right elbow.

In April 2009, the Veteran appeared and testified at a personal hearing before the undersigned Veteran's Law Judge, sitting in Waco, Texas.  A transcript of the hearing is of record.

This appeal was previously before the Board in December 2009.  The Board remanded the claims so that additional records could be obtained and the Veteran could be provided 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Lumbar strain with degenerative disc disease is manifested by painful motion with forward flexion of the thoracolumbar spine greater than 85 degrees; and combined thoracolumbar spine greater than 235 degrees, without evidence of muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

3.  Epicondylitis of the right elbow is manifested by painful motion.  There is no x-ray evidence of arthritis.  He has full flexion to 145 degrees, full extension to zero degrees, full supination to 85 degrees, and full pronation to 80 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2010).

2.  The criteria for a rating in excess of 10 percent for epicondylitis of the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5205-5213 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claims in February 2005.  Thereafter, he was notified of the provisions of the VCAA in correspondence dated in March 2005, January 2010, and June 2010.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in December 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the January 2010 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in June 2005, and June 2010 to assess the current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Court held that in evaluating a service-connected disability, functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2010) must be considered.  When a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for consideration, and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Spine
5235
Vertebral fracture or dislocation
General Rating Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239    
Spondylolisthesis or segmental instability     

5240
Ankylosing spondylitis

5241    
Spinal fusion    

5242
Degenerative arthritis of the spine (see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 
General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment. 
Effective September 26, 2003

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)



Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)


The Veteran is also currently rated 10 percent for epicondylitis of the right elbow under DC 5024.  38 C.F.R. § 4.71a.
5024
Tenosynovitis.
Will be rated on limitation of motion of affected parts, as arthritis, degenerative,.
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010)

5205
Elbow, ankylosis of:
Major
Minor

Unfavorable, at an angle of less than 50° or with complete loss of supination or pronation
60
50

Intermediate, at an angle of more than 90°, or between 70° and 50°
50
40

Favorable, at an angle between 90° and 70°
40
30
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2010)

5206
Forearm, limitation of flexion of:
Major
Minor

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010)

5207
Forearm, limitation of extension of:
Major
Minor

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010)

5208
Forearm, flexion limited to 100° and extension to 45 degrees
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5208 (2010)

     
38 C.F.R. § 4.71, Plate I (2010)

Factual Background

In February 2005, the Veteran filed claims for increased ratings for his back condition and right elbow, noting that he felt they had worsened since his last examination.

A VA outpatient treatment record dated in March 2004 indicated that the Veteran was being followed for bilateral ulnar nerve symptoms with right lateral epicondylitis.  It was noted that an earlier EMG to rule out cubital tunnel syndrome was read as normal.  The Veteran reported having been in a motor vehicle accident years earlier, injuring his neck.  The plan was to have a cervical MRI to determine whether there was cervical radiculopathy.  In June 2004 it was reported that the cervical MRI revealed nothing to cause nerve root entrapment.  The Veteran continued to be symptomatic in the elbow area over the lateral epicondyle, and reported similar symptoms in the left elbow.  Phalen's and Tinel's were not provocative for reproduction his specific symptoms.  In September 2004, the Veteran complained of pain in the scapula area, and radiating pain down his right lower extremity.  He denied bowel or bladder incontinence.  On physical examination he had tenderness to palpation on the right paraspinous muscles of his lumbar spine, but no lumbar spine tenderness.  His motor strength was 5/5 in all muscle groups.  He had 2+ reflexes throughout, and a good range of motion of his lumbar spine with minimal pain.  He was assessed with lumbar radiculopathy.

During a January 2005 VA physical medicine rehabilitation consultation, the Veteran complained of right big toe burning pain and bilateral elbow pain.  He described his pain as 8-9/10, with burning pain in the elbows, right scapula and low back.  He experienced numbness in the 4th and 5th digits of the right hand.  Aggravating factors included lifting, pulling, pushing, carrying, and bending over.  He had no bladder or bowel incontinence.  On objective examination, his gait was normal, he could walk on his heels and toes, but his posture was antalgic to the left, mild, high right hip.  His flexion/side bending/rotation were within normal limits with pain in the right lumbosacral area.  His extension was mildly decreased.  Range of motion testing of the right elbow induced pain.  He had positive right foraminal compression.  He had negative seated and supine straight leg raise testing, and positive Fabere's test bilaterally for the low back.  He also had a positive Murphy's punch test on the right (kidneys).  Sensory examination was noted to be normal to light touch, pin prick, vibration and proprioception.  His muscle stretch reflexes were +2 throughout.  

In February 2005 the Veteran underwent electromyography (EMG) of his right upper extremity which showed  normal bilateral nerve conduction studies and right limb EMG.  There was clinical evidence of myofascial pain syndrome including trigger point of right infraspinatus and right rhomboids with associated bilateral lateral epicondylitis.  There were normal findings for motor/sensory nerves.

VA treatment records from March 2005 noted the Veteran had diagnoses of thoracic myofascial pain and lateral epicondylitis.  He also had a reported diagnosis of elbow bone spurs.  An MRI of his lumbar spine was read to show multi-level degenerative changes throughout, and was otherwise unremarkable.  

The Veteran was afforded a VA examination in June 2005.  He complained of residual pain in his right elbow on the lateral condoyle and in the distal humerus  above the olecranon.  He reported daily aching, stiffness, and painful range of motion.  He wore an elbow pad while working on the job because of tenderness to the distal humeral area.  At the time he was not on medication for his elbow.  He did not report any episodes of dislocation or recurrent subluxation.  He reported he had not taken any sick leave as a backhoe operator due to his elbow pain in the past 12 months.  He was noted to be right-handed.  Objective examination revealed full, painless range of motion of the right elbow.  There were no additional limitations noted with repetition of movement during the physical exam related to pain, fatigue, incoordination, weakness or lack of endurance and no objective evidence of painful motion, edema, heat or redness.  There was tenderness to the distal humerus at the insertion of the triceps muscle into the olecranon and tenderness along the lateral epicondyle.  Range of motion testing showed:


MOVEMENT
ACTUAL
NORMAL*
Elbow Flexion
145°
Zero to 145°
Forearm supination
85°
Zero to 85°
Forearm pronation
80°
Zero to 80°
*see 38 C.F.R. § 4.71a, Plate I (2010)

X-ray films of the right elbow revealed enthesophyte at the posterior superior aspect of the olecranon process.  No definite arthritic changes were visualized.  It was an otherwise negative radiographic study of the right elbow.  The assessment was lateral epicondylitis of the right elbow and tendonitis of the triceps muscle.  

During the June 2005 VA spine examination the Veteran described aching back pain daily with sharp pain with movement, radiating from the belt line up to the right scapula, with the intensity being 9/10.  He experienced no acute flare-ups of his back pain that were incapacitating in the prior twelve months.  He walked unaided.  He took no medication for the back, but used a TENS unit twice a week with good temporary relief.  He reported taking two days of sick leave from work due to his back pain in the prior twelve months.  He used no assistive devices to ambulate.  He had a normal posture, gait, curvature of the spine, symmetry, and rhythm of spinal motion.  Range of motion testing using a goniometer revealed:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
90° with pain
90°
Backward Extension
30° with pain
30°
Right Lateral Flexion
30° without pain
30°
Left Lateral Flexion
30° with pain
30°
Right Lateral Rotation
30° with pain
30°
Left Lateral Rotation
30° with pain
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2010)

There were no additional limitations noted with repetition of motion during the physical examination related to pain, fatigue, incoordination, weakness, or lack of endurance.  He had objective evidence of painful motion, without spasm or weakness.  He had tenderness to the paravertebral muscles at L4-5 bilaterally.  His sensory, and motor examinations were noted to be "intact."  He had a negative Lasegue's sign.  He was assessed with lumbosacral strain with degenerative joint disease of the lumbar spine.

In October 2005, VA treatment records noted the Veteran was assessed with lumbar radiculopathy, and chronic elbow pain.  In April 2006, he continued to complain of low back pain as well as myofascial pain.  November 2006 and May 2007 VA outpatient treatment records reflect similar complaints, to include right elbow pain.  Thereafter, VA outpatient treatment records note similar complaints and findings.

X-rays of the Veteran's lumbar spine from April 2009 were read to show no compressions, unremarkable alignment, and maintained discs.  His posterior compartment was within normal limits.  

In April 2009, the Veteran testified at a Board hearing in Waco, Texas.  He reported his back pain had increased, and that he was no longer able to do be athletic.  He stated that his pain radiated from the lower right side of his back down to his right foot.  He also noted that his right elbow tenderness had worsened and that when he extends his elbow "it runs down to the two end fingers where there's tingling in the two end fingers."  He reported constant pain to the ring and small fingers of his right hand.  He testified that he was then employed doing physical labor at a cemetery, including using a back hoe.  He had only missed ten days of work in the prior six years of employment due to his disabilities.  He noted he could still accomplish his activities of daily living, but that his athletic abilities were limited due to his disabilities.  

During a June 2009 VA chiropractor consultation, the Veteran complained of an achy sensation in his right elbow that radiates to the 4th and 5th digits, which worsened with lifting.  He also complained of a constant ache in his low back which radiated down his right leg to the toes, and which worsened with extension.  On objective examination, his gait was normal.  "Trunk" range of motion testing showed decreased flexion and extension with pain in all ranges of motion in the right low back.  He had negative seated and supine straight leg raise testing, positive Fabere's test on the right low back, positive hip hyperextension and pain in the right low back and positive facet loading test in the low back (bilaterally).  Muscle testing resulted in 5/5 for all muscles, and he had a normal sensory examination to light touch.  Plantar responses indicated downgoing toes, a normal tone and no clonus, all bilaterally.  Muscle stretch reflexes were 2+ throughout.  He had spinous process tenderness in the lumbar spine, and myofascial tenderness in the lumbar paraspinals.  

The Veteran was afforded an additional VA examination in June 2010; his claims file was reviewed in conjunction with the examination.  He reported daily pain in the lower lumbar spine without locking, flare-ups or severity of episodes.  Precipitating back pain may occur with lifting more than 30 pounds.  He had a back brace, but left it home on the day of the examination.  He had no incontinence or history of neoplasm.  He had missed no days of work as a cemetery equipment operator.  He was able to stand for more than 30 minutes and can walk one-quarter of a mile.  He had mild tenderness and paresthesias from the right buttock into the back of the thigh.

On physical examination of the thoracolumbar spine, the examiner noted that it was normal in appearance, with normal thoracic kyphosis, lumbar lordosis, and his occiput touched the wall in a 3-point stance.  There was symmetry to the musculature and no scoliosis was evident.  the Veteran had multiple areas of palpable tenderness beginning L2 through L5 paravertebral muscles and out into both buttocks.  He was able to position himself on the examination table without discomfort or loss of coordination.  Range of motion testing revealed:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
90° without pain
90°
Backward Extension
30° without pain
30°
Right Lateral Flexion
30° without pain
30°
Left Lateral Flexion
30° without pain
30°
Right Lateral Rotation
30° with pain
30°
Left Lateral Rotation
30° with pain
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

Deep tendon reflexes were 1+ at the knees and ankles.  He had normal skin sensation in legs, feet, and toes, and normal circulation in the feet.  He had good muscle strength in the lower extremities.  He had negative straight leg signs, and no loss of sensation to the thighs, legs or feet.  With repetitive motion testing there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance or loss of coordination.

Concerning the right elbow, the Veteran reported he no longer used the tennis elbow strap previously noted in the record.  He reported brief paresthesias going down the ulnar nerve two to three times a week.  He reported no loss of coordination or weakness on the right side.  There were no signs of inflammation, swelling or redness, and no joint limitations.

On physical examination the right elbow was normal in appearance, and the olecranon bursa was not palpable or enlarged.  There was no warmth, tenderness, loose bodies, subcutaneous nodules or evidence of synovitis of the elbow or its medial or lateral condoyle with synovitis.  However, he had tenderness on both the medial and lateral condyle on the right side.  The nerve groove of the ulna was palpated and reproduced the paresthesias in the 4th and 5th fingers.  Range of motion testing revealed:



MOVEMENT
ACTUAL
NORMAL*
Elbow Flexion
145°
Zero to 145°
Forearm supination
85°
Zero to 85°
Forearm pronation
80°
Zero to 80°
*see 38 C.F.R. § 4.71a, Plate I (2010)

There was no pain in any of the endpoints of the range of motion maneuver.  Muscle strength was normal and deep tendon reflexes of the elbow and wrists were 1+.  He had normal sensation of the skin and normal circulation in the hand.  With repetitive motion there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance or loss of coordination.

The diagnosis was right elbow medial and lateral epicondylitis, olecranon bone spur and triceps tendon insertion calcification, multi-level degenerative changes throughout the lumbar spine, and lumbar myofascial syndrome.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar Strain

The aforementioned evidence does not reflect any findings that would warrant a rating in excess of 10 percent.  The Veteran has forward flexion of the thoracolumbar spine greater than 85 degrees and a combined range of motion of the thoracolumbar spine greater than 235 degrees.  He does not have muscle spasm, or guarding.  He does have localized tenderness, but without abnormal gait or spinal contour.  There is no evidence of vertebral body fracture with loss of height.  As such, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran does not meet the requirements for a compensable rating.  See 38 C.F.R. § 4.71a, DC 5237.  His range of motion has remained the same (a full range of motion) in VA examinations from 2003 to 2010.  Therefore, an evaluation in excess of 10 percent under Diagnostic Code 5237 is not warranted.

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service connected lumbar strain because the evidence of records does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, DC 5243 (2010).

The Board notes that there is MRI evidence of degenerative disc disease/generative joint disease of the lumbar spine, and that the Veteran has objective pain on motion by VA examination.  As such, under DC 5003, the Veteran is entitled to a rating of 10 percent-as he does not warrant a compensable rating due to [a lack of] limitation of motion.  

Also, with regard to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board observes that the medical evidence fails to show the Veteran's lumbar spine disability has been productive of any objective neurological abnormalities.  He had no loss of sensation of the lower extremities on examination in June 2010.  He had negative straight leg raising testing.  No bladder or bowel impairment has been associated with the lumbar spine disability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  The competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  The Veteran indicated that he misses little work from his disabilities, despite having a physically demanding job.  While the Veteran indicates he has increased and more continuous pain, his pain is contemplated by his 10 percent rating.  

Accordingly, the Board finds that, for the entire time on appeal, a rating in excess of 10 percent for lumbar strain is not warranted.

Right elbow epicondylitis

The aforementioned evidence does not reflect any findings that would warrant a rating in excess of 10 percent.  A 10 percent evaluation is warranted for arthritis with noncompensable limitation of motion.  While x-ray evidence showed the Veteran had enthesophyte at the posterior superior aspect of the olecranan process, there were no definite arthritic changes.  However, there is objective evidence of painful motion of the elbow.  As the RO provided a 10 percent rating without x-ray evidence of arthritis, the Board will keep the same rating.  The criteria for a higher rating would require ankylosis, limitation of flexion to 90 degrees, limitation of extension to 75 degree, forearm flexion limited to 100 degrees and extension to 45 degrees, impairment of the flail joint, nonunion of the radius and ulna with flail false joint, impairment of the ulna, impairment of the radius or impairment of supination and pronation.  Such impairments were not documented.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for epicondylitis of the right elbow.

The Board notes that Note (1) for the Elbow and Forearm notes that "in all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand."  

During the June 2010 VA examination palpation of the nerve groove of the ulna reproduced the paresthesias in the 4th and 5th fingers.  However, the February 2005 EMG, which the June 2010 examiner noted, found normal findings on motor/sensory nerves in the right upper extremity.  He was not diagnosed with a ulnar disorder, but with myofascial pain syndrome including trigger point of right infraspinatus and right rhomboids with associated bilateral later epicondylitis.  Additionally, there is no indication he had impaired finger movement, as he complained of sensory problems with his 4th and 5th fingers (pain and tingling).  As such, the Board finds that a separate neurological rating is not warranted. 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the Veteran is competent and credible in his reported symptoms of pain, functional limitation (not able to be as athletic as he was prior to his disabilities), aching, and tingling.  While the Board notes that the Veteran has increased pain due to his disabilities, based on the rating criteria, the Veteran does not warrant a higher rating.  His complaints of pain with motion are contemplated by his 10 percent ratings.

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Although the Veteran's symptoms appeared to have increased between his 2003 and 2010 examinations, there is no evidence which would provide for a staged rating within this time period.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's right elbow and low back disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disabilities levels and symptomatologies.  The evidence of record shows the Veteran has not been hospitalized for his disabilities and he has testified that they have a limited impact on his employment, which is physical in nature.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for lumbar strain is denied.

Entitlement to a rating in excess of 10 percent for epicondylitis of the right elbow is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


